DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed as amended/presented/added in Amendment Pursuant to 37 CFR 1.111 (“Response”) filed 7 October 2020. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The claims are no longer under the realm of certain methods of organizing human activity and provide for a practical application of the before identified abstract idea according to the 2019 PEG. Further, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 10 and 11:
Claim 1 (and similarly claims 10 and 11) discloses:
A method for updating a planogram registered in a computer system, to reflect an addition of a shelf label in a shelf of a retail area, wherein the planogram comprises association data between articles of a-the retail area and locations of the retail area, the method comprising: 
acquiring, by a reading device, a sequence of label identifiers comprising a label identifier of an added shelf label reflecting an addition of the shelf label in the shelf of 
the retail area having a plurality of shelf labels distributed in the retail area, each of the shelf labels being associated with a respective article and being disposed near a respective location associated with the article, each of the shelf labels being associated with a label identifier of its own, wherein the adjacent shelf labels is either the preceding shelf label or the following shelf label in the shelf according to the scrolling direction and in relation to the added shelf label, 
wherein a location of the adjacent shelf label is preliminarily known in the planogram; 
identifying a location corresponding to the added shelf label in the shelf of the retail area, comprising:  
transmitting, by the reading device, the sequence of label identifiers to a-the computer system, 
updating, by the computer system, the planogram on the basis of the sequence of label identifiers, by determining: 
articles associated with the labels of the sequence of label identifiers, and  
locations of the articles, on the basis of an obtained location of the added shelf label, wherein the obtained location is a location in the planogram which 3Application No.: 15/747,550Docket No.: REGIM 3.3F-470 is adjacent to the preliminarily known location of the adjacent shelf label.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-9 and 12-20 each depend from one of allowable claims 1, 10 and 11, and therefore claims 2-9 and 12-20 are allowable for reasons consistent with those identified with respect to claims 1, 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627